J-S24031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 L.P.                                      :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 J.B.                                      :
                                           :
                      Appellant            :    No. 2613 EDA 2018

       Appeal from the Judgment of Sentence Entered July 31, 2018
  In the Court of Common Pleas of Monroe County Civil Division at No(s):
                              2010-05595


BEFORE:      LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                           FILED JULY 02, 2019

        Appellant, J.B., appeals from the July 31, 2018, judgment of sentence

ordering him to pay a $300 fine, plus costs, after the court found him to be in

indirect criminal contempt of a final order entered pursuant to the Protection

From Abuse (“PFA”) Act, 23 Pa.C.S. §§ 6101-6122. We affirm.

        The trial court sets forth the relevant facts and procedural history, as

follows:

        By way of background, on December 4, 2017, a 3-year, final no-
        contact PFA was issued against Defendant [hereinafter “J.B.”].
        [Plaintiff, “L.P.”, with whom J.B. has two minor children, filed a]
        contempt petition [dated] June 21, 2018, and a separate
        contempt petition [dated] on June 26, 2018. A hearing was held
        on July 16, 2018, on both petitions. The petition filed on June 21,
        2018, was granted, and the June 26, 2018, petition was denied.
        J.B. was sentenced to pay a $300 fine, plus costs. J.B. filed a
        Post-Sentence Motion on July 26, 2018, which was denied on July
        31, 2018. J.B. filed a Notice of Appeal on August 20, 2018 and on
        August 30, 2018, [the trial court] ordered J.B. to file a 1925(b)


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S24031-19


      statement of errors complained of on appeal within 21 days. On
      September 13, 2018, J.B. filed a timely 1925(b) statement.

      In his statement, J.B. contends that the evidence was insufficient
      to hold him in indirect criminal contempt because his actions were
      de minimus and without [the] wrongful intent [necessary to a
      finding of criminal contempt].

      ...

      Here, J.B. sent [white lilies] anonymously to [L.P. at her place of
      business] along with an unsigned, cryptic note that read, “Hope
      you are okay. And, remember, eventually, this will all be a
      memory.” N.T., 8/2/18, at 7. L.P. testified that because of the
      past history (of domestic violence) and pending criminal charges
      against J.B. for burglary and assault of her boyfriend, which led to
      the issuance of the final PFA, that [her] receipt of the note kept
      her in “a state of constant fear.” N.T. at 8.

Trial Court Opinion, 10/17/18, at 1-2.

      Finding that evidence proved J.B.’s wrongful intent beyond a reasonable

doubt, the court entered judgment of sentence on the charge of indirect

criminal contempt. Id. This timely appeal followed. In its subsequent Rule

1925(a) opinion, the trial court explained, “[g]iven the history of domestic

violence and the nature and extent of the violent assault J.B. is alleged to

have perpetrated against L.P.’s boyfriend, it is easy to understand L.P.’s fear

of J.B.” TCO, at 3.

      Herein, J.B. contends the evidence against him was insufficient to prove

the requisite element of wrongful intent.     Our standard of review is well-

settled.

      We review a contempt conviction for an abuse of discretion. We
      rely on the discretion of the trial court judge and are confined to
      a determination of whether the facts support the trial court's
      decision. In reviewing whether the evidence was sufficient to

                                     -2-
J-S24031-19


     support the conviction, “we must determine whether the evidence
     admitted at trial, and all reasonable inferences drawn from that
     evidence, when viewed in the light most favorable to the
     Commonwealth as verdict winner, was sufficient to enable the fact
     finder to conclude that the Commonwealth established all of the
     elements of the offense beyond a reasonable doubt.” In applying
     the above test, we may not weigh the evidence and substitute our
     judgment for the fact-finder. Finally, the trier of fact while passing
     upon the credibility of witnesses and the weight of the evidence
     produced, is free to believe all, part or none of the evidence.

     This Court has repeatedly stated that the purpose of the PFA Act
     is to protect victims of domestic violence from those who
     perpetrate such abuse, with the primary goal of advance
     prevention of physical and sexual abuse. Where a PFA order is
     involved, an indirect criminal contempt charge is designed to seek
     punishment for violation of the protective order. A charge of
     indirect criminal contempt consists of a claim that a violation of
     an order occurred outside the presence of the court.

     In order to establish indirect criminal contempt, the
     Commonwealth must prove: 1) the order was sufficiently definite,
     clear, and specific to the contemnor as to leave no doubt of the
     conduct prohibited; 2) the contemnor had notice of the order; 3)
     the act constituting the violation must have been volitional; and
     4) the contemnor must have acted with wrongful intent.

Commonwealth v. Felder, 176 A.3d 331, 333–34 (Pa. Super. 2017)

(brackets, quotation marks, and citations omitted).

     J.B. asserts that the Commonwealth failed to prove beyond a reasonable

doubt that he acted with wrongful intent to violate the PFA order when his

actions were de minimus and non-threatening, and where he did not intend

his actions to be threatening.   In support of this claim, J.B. points to his

testimony explaining that he sent the lilies and the anonymous note to L.P.

because he had just learned she had been arrested for an altercation with her

boyfriend. He insisted that both his identity and good will should have been


                                     -3-
J-S24031-19



immediately apparent from the note because he frequently had used the

expression “this will soon be a memory” to calm L.P. and their children during

difficult times in the past. N.T., 7/16/18, at 18.

      In this regard, J.B. likens his behavior to that of the alleged contemnor

in Commonwealth v. Haigh, 874 A.2d 1174 (Pa.Super. 2005), in which this

Court reversed a conviction for indirect criminal contempt of a PFA order. We

find Haigh clearly distinguishable on its facts.

      The PFA order in Haigh prohibited the defendant Haigh from having any

contact with his estranged wife of 31 years. See id., at 1177.             The

contact/communication in question occurred during an indirect criminal

contempt hearing based on previous allegations that Haigh attempted to call

and write his wife from prison in violation of the PFA order.      During the

hearing, a shackled Haigh shuffled toward his wife, leaned over, asked if she

was “alright” after her surgery to remove a mass from her breast, and urged

her to keep in touch. Id. at 1175-76. The deputy sheriff immediately pulled

Haigh back and charged him with indirect criminal contempt for his actions.

      At the ensuing contempt hearing, both the deputy sheriff and Mrs. Haigh

testified that Haigh had not said or done anything threatening toward Mrs.

Haigh, nor did Mrs. Haigh feel threatened by Haigh’s conduct. The trial court,

nevertheless, convicted Haigh of indirect criminal contempt.

      On appeal, we reversed despite acknowledging our deferential standard

of review requiring “much reliance” upon the discretion of the trial court. Id.

at 1176.   The “peculiar circumstances” involved in the case, we reasoned,

                                      -4-
J-S24031-19



could have led a reasonable person in Haigh’s position to believe the “PFA

order was relaxed to some extent in the courtroom context, especially where

[the appellant] was shackled and the victim was protected by an armed deputy

sheriff.” Id. at 1177. Also, we noted, Haigh “had been brought into a form

of contact with his wife[, and] both [he] and Mrs. Haigh had the opportunity

to speak at the hearing. Id.

       The testimonies regarding Haigh’s courtroom conduct at issue1 also

pointed to the absence of both a threatening intent and effect. The appellant

testified that he did not believe he was threatening Mrs. Haigh, and neither

she nor anyone else testified that the appellant threatened her verbally or

physically at the time in question. In fact, Mrs. Haigh testified explicitly that

she had not felt threatened by the appellant’s actions and words.

       Consequently, we discerned no wrongful intent from the evidence, which

otherwise revealed an infraction that was both de minimis and non-

threatening.      Accordingly, we vacated the order entering judgment of

sentence of indirect criminal contempt.

       Unlike in Haigh, the circumstances in the case sub judice supplied no

reason for J.B. to believe the strict no-contact provisions of the PFA order

governing his conduct were relaxed. In fact, a reasonable person in J.B.’s

____________________________________________


1 This Court recognized that Haigh’s act of addressing Mrs. Haigh while in the
courtroom did not fit within the definition of indirect criminal contempt, which
involves contemptuous actions outside the presence of the court. Id. at 1177
n. 4. This fact does not diminish Haigh’s relevance to our inquiry into whether
the trial court properly found J.B.’s actions at issue reflected a wrongful intent.

                                           -5-
J-S24031-19



position would have understood that his prior acts of physical aggression

against both L.P. and her boyfriend—with the latter instance forming the basis

for J.B.’s pending criminal trial on charges of attempted homicide, at which

L.P. was scheduled to testify—essentially precluded the possibility of an

exception to the order. Moreover, the trial court found L.P. credible when she

testified that the anonymous sending of white lilies with a cryptic note to her

place of employment caused her fear and trepidation, a fact further

distinguishing the present matter from Haigh.

      In sum, we find the trial court properly inferred wrongful intent from

J.B.’s anonymous and cryptic communication made in disregard of a final PFA

“no-contact” order.   Sent in the immediate wake of L.P.’s own unrelated

domestic and legal difficulties, the flowers and unsigned note had an obviously

invasive and menacing quality to them. It also should have been apparent to

J.B. that a furthering negative effect upon L.P. would likely follow when she

predictably contacted the florist and discovered he was the sender, as his

history of violence toward her and his interest in preventing her adverse

testimony at his pending criminal trial could only add to the intimidating

environment created.     Presented with this record, the court reasonably

disbelieved J.B.’s testimony expressing a benevolent intent behind the

communication.

      Under such circumstances, therefore, we discern no error with the

court’s conclusion that J.B. was guilty of indirect criminal contempt when he

contacted L.P. in contravention of the final PFA order in effect.     See id.

                                     -6-
J-S24031-19



(holding judges should use common sense and consider context and

surrounding factors in making determination as to whether violation of a PFA

is truly intentional). As J.B.’s issue merits no relief, we affirm judgment of

sentence.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/2/19




                                    -7-